IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: R.S., A MINOR CHILD                : No. 454 WAL 2017
                                          :
                                          :
PETITION OF: R.M., SR., FATHER            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of January, 2018, the Petition for Allowance of Appeal is

DENIED.